UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-6023


EARL J. MORGAN, III,

                Plaintiff - Appellant,

           v.

R. K. LEWIS, HCC Captain; J. W. KING, HCC Sergeant; DOBYNS,
Sergeant; TUPPONS, HCC Corr. Officer; BRYANT, HCC Corr.
Officer; S. W. ALLEN, HCC Hearing Officer; D. R. DUGGER,
GRCC Hearing Officer; JOYCETINE BOONE, GRCC Assist. Warden;
A. DAVID ROBINSON, Regional Director; ELLIOT, Corr. Officer,

                Defendants – Appellees,

     and

PATRICK J. GURNEY, HCC Assist. Warden; DANIEL T. MAHON, HCC
Warden,

                Defendants.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (1:11-cv-01150-JCC-TCB)


Submitted:   February 26, 2013                Decided: March 1, 2013


Before MOTZ, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Earl J. Morgan, III, Appellant Pro Se.   Richard Carson Vorhis,
Senior Assistant Attorney General, Kate Elizabeth Dwyre, OFFICE
OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

             Earl J. Morgan, III appeals the district court’s order

denying relief on Morgan’s 42 U.S.C. § 1983 (2006) complaint.

We   have    reviewed   the    record   and    find   no    reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See Morgan v. R. Lewis, No. 1:11-cv-01150-JCC-TCB (E.D.

Va. Dec. 19, 2012).           We also deny Morgan’s motion to appoint

counsel.      We dispense with oral argument because the facts and

legal    contentions    are    adequately     presented     in   the   materials

before   this   court   and    argument     would   not    aid   the   decisional

process.



                                                                         AFFIRMED




                                        3